United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  September 13, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                            No. 05-60320
                        ____________________

     NURUDDIN KARIM ALI KHOJA,

                                                 Petitioner,

     versus

     ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                 Respondent.



               On Petition for Review from an Order of
                   the Board of Immigration Appeals


Before BARKSDALE, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Nuruddin Karim Ali Khoja petitions this Court to review his

order of   removal.    Because   Khoja’s   arguments   are   refuted     by

precedent directly on point, we deny the petition.

     Khoja first claims that his removal order is invalid because

the federal government’s National Security Entry/Exit Registration

System (“NSEERS”), which brought him to the attention of the

immigration authorities, violates equal protection.          We rejected

the same argument Khoja makes here in two recent decisions, which



     *
        Pursuant to 5th Cir. R. 47.5, this Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
held that any impact NSEERS has on removal proceedings does not

amount to a violation of equal protection.               See Ahmed v. Gonzales,

447 F.3d 433, 440 (5th Cir. 2006) (challenge to initiation of

proceedings); Ali v. Gonzales, 440 F.3d 678, 681–82 (5th Cir. 2006)

(suppression claim). Under Ahmed and Ali, Khoja’s equal protection

claim fails.

     Khoja’s second claim is that evidence obtained from his NSEERS

interview must be suppressed because it was gathered in violation

of 8 C.F.R. § 287.3.         We rejected this argument in Ali, holding (1)

that the exclusionary rule does not ordinarily apply to civil

removal proceedings and (2) that any error was harmless where the

petitioner    admitted       removability       and   failed     to   point   to    any

specific piece of evidence that should have been suppressed.                        440

F.3d at 682.        As with the petitioner in Ali, Khoja fails to cite

any authority showing that the exclusionary rule should apply.                       In

addition,     any    error    is    harmless     because    Khoja     admitted      his

removability and does not point to any particular piece of evidence

that should have been excluded.            Ali refutes Khoja’s second claim.

     Third, Khoja claims, citing the Seventh Circuit’s decision in

Subhan   v.   Ashcroft,       383   F.3d   591    (7th   Cir.    2004),   that      the

Immigration     Court    abused      its       discretion   by    denying     him     a

continuance to pursue labor certification.                  We rejected Subhan’s

analysis in Ahmed, 447 F.3d at 438–39, holding instead that a

pending labor certification does not amount to good cause for a


                                           2
continuance because the chances that a pending labor certification

will actually become grounds for relief are too speculative:

“[T]he receipt of [a] pending labor certification [i]s only the

first step in [a] long and discretionary process.”           Id. at 439.    In

accord with Ahmed, we reject Khoja’s third claim.

     Khoja’s   final   argument   is   that   he   remains    eligible     for

additional relief before the Immigration Court because (1) his

instant petition for review tolls the voluntary departure clock and

(2) the non-adjudication of his labor certification represents

exceptional circumstances for his failure to depart.           These claims

are not ripe for our review.      See Ali, 440 F.3d at 682.

     In conclusion, the petition for review is DENIED.




                                   3